Title: To George Washington from Major General William Heath, 2-3 February 1780
From: Heath, William
To: Washington, George


          
            Dear General,
            Highlands [N.Y.] Feb: 2d[–3] 1780
          
          I have been honor’d with yours of the 27 ulto to which I am paying due attention.
          I thank your Excellency for leave of relaxation from business for the recovery of my health: The present distresses of the army will cause me to do it with much reluctance.
          
          I have been indefatigable in my endeavors to obtain a Supply of Provisions for the Troops here. My prospects have been at times various. Mr Fitch by his last Letter of the 25 ultimo observes “I think it is possible that the Troops will not be out of Bread again Soon.” but he expresses his apprehensions that our magazines will not be properly replenished. this, is my principal concern. the enclosed copy of a Letter from Colo. Colt is also expressive of it: yet, I am certain the provisions of the country are not exhausted. Our want springs from another source. His Excellency the Governor, and the Legislature of this State have the situation of the army under consideration. I hope we shall feel the salutary effects of it.
          I am unhappy in being under the necessity of acquainting your Excellency that the Bomb proof in the North redoubt was discovered to be on fire the last night between ten & Eleven o’Clock. Every assistance was immediately afforded, but the fire being in the top of the Bomb proof in the joints between the Timbers where it pursues the caulking (on which I apprehend it at first kindled by a Spark from the pipe of the Stove) cannot be come at, and the Earth, of which there is a large body on the top of the bomb proof and frozen as hard as earth can be, will prevent for Some time the top being uncovered. The Troops work with great alacrity, and every method is taken to deaden the Fire—the most efficacious we find to be the barrel of a musket with the britch pin taken out with a Spunge on the end of the ramrod; With this water is forced into the Seams and joints, which cannot otherwise be come at. this, is a Striking proof with how much ease the fire might be extinguish’d if we had a water Engine, the leather Hose of which might be directed to any part of the work on fire. Is it not indispensably necessary that one or more should be kept at West-point? I have been up to the redoubt twice to day have returned Since dark; the Troops work with unremitting assiduity—have opened a part of the top of the bomb-proof. Lieut. Colo. Vose with a Strong detachment will work all night unless the Fire is extinguish’d sooner.
          3d Feby. The Fire was happily extinguish’d this morning about 2 oClock. no lives were lost, but Several men hurt. the damage done is the throwing off the Earth & taking up the top timbers of the north end of the East Side of the Bomb proof.

the under Side of the timbers are considerably burnt, the Bunks and linings of the Bomb proof were taken out. the bomb proof at the west end is not injured, nor are the Sides or end of the other part, or any of the posts—These repeated Fires may seem extraordinary: they are So: but I assure your Excellency that no endeavors in the principal officers have been wanting to guard against them.
          I take the liberty to enclose Copy of an order I issued the 10th of January, as I have done many others since that time on the same Subject. Indeed the Situation and construction of our wooden buildings, & redoubts are Such that it is a wonder Fires have not been more frequent. The Barracks were built in winter and in a hurry. the chimneys have wooden mantle-pieces, and the chimneys badly built. And those places wherein Stoves are fixed Soon become as dry as tinder. In this cold and blowing Season a Spark catching against a building or work, or blown into a crevice is almost certain to be fanned to a flame. Lt Colo. Brooks has just informed me that the Garrison in hard blowing weather are almost afraid to close their Eyes, lest Fire should break out.
          Enclosed is the report of the Court of enquiry appointed to investigate the cause of the Fire’s breaking out at West point on the night of the 26th ulto. I have desired General Paterson to appoint another Court of enquiry to ascertain what articles of public property were lost in the late Fire.
          Enclosed is also a Letter handed to me yesterday by a Mr Wm Spencer of Fort Pitt West augusta who was a Serjeant in Colo. Wood’s Regiment & wounded in the assault on Stony point, by the enclosed is Since appointed to an Ensigncy. Mr Spencer is yet in the Hospital at Fish kill. probably your Excellency has Some knowlege of the matter. I never Saw him before but he appears deserving, tells me he has neither friends cloathes or money, the officers of the Virginia line being gone. He is now dress’d in his Serjeants Coat, which is much worn. If any relief can be afforded him, either of money or cloathes I will gladly acquaint him with it. This Evening I have been honor’d with a letter from Governor Clinton & take the liberty to enclose Copy of a paragraph. I have the honor to be, with the greatest respect your Excellency’s Most obedient Servt
          
            W. Heath
          
         